TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-03-00638-CV



                                   Stacie Linn Fox, Appellant

                                                v.

                               James Fox and Gail Fox, Appellees




      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
          NO. 173,465-A, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed an unopposed motion to dismiss her appeal advising that she no

longer desires to pursue this appeal.

               The appeal is dismissed on motion of appellant. Tex. R. App. P. 42.1(a)(2).




                                             __________________________________________

                                             Jan P. Patterson, Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed on Appellant’s Motion

Filed: December 4, 2003